Citation Nr: 0930174	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-27 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss (hearing disability), to include the propriety of the 
reduction from a 20 percent rating to noncompensable, 
effective June 1, 2007.


REPRESENTATION

Veteran represented by:  Fleet Reserve Association


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1954 to 
August 1958 and from March 1959 to April 1974.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which reduced the Veteran's rating for his hearing 
disability from 20 percent to noncompensable, effective June 
1, 2007.

The Board notes that a claim stemming from a rating reduction 
action is a claim for restoration of the prior rating and, 
typically, does not also contemplate a claim for an increased 
rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 
(1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 
(1992).  However, in this case, the March 2007 rating 
decision was issued in response to the Veteran's June 2006 
request for an increased rating as to his service-connected 
hearing disability.  As such, the rating decision was also a 
denial of his claim for an increased rating.  Therefore, the 
Veteran's appeal of that rating determination has brought 
before the Board the issue of the propriety of the rating 
reduction as well as the Veteran's claim for entitlement to 
an increased rating for his hearing disability.

Additionally, the Board observes that the Veteran has had 
several unrelated claims pending during the course of the 
instant appeal.  In particular, a rating decision was issued 
in January 2009 denying his service connection claim for 
posttraumatic stress disorder.  As the Veteran has not 
appealed such decision, that issue is not currently before 
the Board.  See 38 C.F.R. §§ 20.200, 20.302 (2008).  However, 
the Board notes that the Veteran is free to pursue an appeal 
as to that matter within the time periods prescribed by VA 
statutes and regulations.  Id.  Upon review of the claims 
file, the Board concludes that all other claims have been 
finally adjudicated, and the Veteran has not appealed those 
decisions.  As such, those issues are not currently before 
the Board.




FINDINGS OF FACT

1.  The competent evidence of record warranted a rating 
reduction for the Veteran's hearing disability from 20 
percent to noncompensable at the time of the March 2007 
rating decision implementing such reduction.

2.  Audiometric evaluations establish that the Veteran's has 
Level II hearing impairment bilaterally, and no more, at all 
times during the course of the appeal.


CONCLUSIONS OF LAW

1.  The reduction in rating from 20 percent to 
noncompensable, effective June 1, 2007, for a hearing 
disability was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.159, 
4.85, 4.85, 4.87, Diagnostic Code 6100 (2008).

2.  The criteria for a compensable rating for a hearing 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, Diagnostic Code 6100 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Regarding the evidence and information necessary to 
substantiate a claim of entitlement to an increased rating, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that such 
worsening has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
demonstration of a noticeable worsening or increase in 
severity of the disability and the effect that such worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  Id.

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to 
the initial unfavorable decision on the claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  

In the instant case, the Veteran was advised in a July 2006 
letter, prior to the initial unfavorable rating decision in 
March 2007, that he could submit evidence, including medical 
records and lay statements, showing that his hearing 
disability has increased in severity; what evidence VA and 
the Veteran would be responsible for obtaining; and the 
evidence and information necessary to establish an effective 
date for a disability rating, in accordance with 
Dingess/Hartman, 19 Vet. App. 473.  

In addition, the Veteran was advised in a May 2008 letter of 
the criteria under which his hearing disability would be 
rated, what specific symptoms are necessary to be granted a 
higher rating, that he should submit evidence demonstrating 
the impact his hearing disability has on his employment and 
daily life, and examples of the types of medical and lay 
evidence that are relevant to his claim for an increased 
rating.  See Vazquez-Flores, 22 Vet. App. at 43-44.  The 
Board notes that this letter was sent after the March 2007 
rating decision.  While proper VCAA notice must be sent prior 
to the initial unfavorable rating decision, see Pelegrini, 18 
Vet. App. at 119-20, such a timing defect may be cured by 
readjudicating the veteran's claim after a VCAA compliant 
notice has been sent.  Mayfield v. Nicholson, 444 F. 3d 1328, 
1333-34 (Fed. Cir. 2006).  A statement of the case 
constitutes a readjudication of the claim.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377 (2006).  In this case, after 
the May 2008 letter was sent, the Veteran's claim was 
readjudicated in a July 2008 supplemental statement of the 
case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defects were cured and did not affect the 
essential fairness of the adjudication of the Veteran's 
claim.  

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records 
concerning his hearing disability have been obtained and 
considered.  The Veteran has not identified any additional, 
outstanding medical records that are necessary to decide his 
claim.  In addition, the Veteran was provided with VA 
examinations in September 2006 and May 2008 in order to 
adjudicate his increased rating claim.  The Board notes that 
a July 2007 VA treatment record indicates that an audiology 
report had been scanned into the system and it is unclear 
whether such report is in the claims file.  However, as there 
is no indication that the Veteran's hearing was any different 
at that time than at the two VA examinations, the Veteran is 
not prejudiced by this circumstance.  

Additionally, the Board acknowledges that the Veteran's 
representative has argued that the Veteran should be afforded 
another VA examination.  See July 2009 hearing memorandum.  
He contends that one of the above-listed examinations may 
have provided a false positive or may not have been 
administered properly because such examinations showed a 
dramatic increase in the Veteran's hearing since his service 
connection claim was granted in June 2005.  However, the 
Veteran's representative has not specified which of the two 
examinations he believes may be inaccurate.  Furthermore, the 
Board notes that the Veteran was provided with a second VA 
examination in May 2008 after he indicated in his August 2007 
substantive appeal that the results of the September 2006 
examination may have been inaccurate because he sometimes has 
a hard time following instructions due to memory problems.  
As discussed in detail below, the May 2008 VA examination 
yielded similar results to the first examination conducted in 
connection with the current increased rating claim.  

The Board observes that the September 2006 and May 2008 VA 
examination reports do not include a full description of the 
functional effects of the Veteran's hearing disability.  In 
this regard, the VA examiners noted that the Veteran had the 
greatest difficulty due to his hearing loss during 
conversations, especially in the presence of background 
noise, and that he frequently had to ask other to repeat 
themselves.  Under Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), such reports are inadequate for rating purposes 
because they do not provide sufficient information to allow 
the Board to determine whether referral for an extraschedular 
rating is warranted under 38 C.F.R. § 3.321(b).  However, the 
Board finds that the Veteran has not been prejudiced by the 
VA examiners' failure to fully address the functional effects 
caused by his hearing disability because other evidence of 
record adequately addresses this issue.  See, e.g., March 
2005 VA examination conducted in connection with the 
Veteran's service connection claim; November 2006 VA 
treatment record.  As such, the Veteran has not been 
prejudiced by this defect in the September 2006 and May 2008 
VA examinations.  Therefore, the Board finds that the medical 
evidence of record is sufficient to decide the Veteran's 
claim, and an additional VA examination is unnecessary.

In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the 
proceedings.  As such, the Veteran will not be prejudiced by 
the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that the reduction of the rating for his 
hearing disability from 20 percent to noncompensable was 
improper, and that he is also entitled to a rating in excess 
of such previous rating, because his hearing has worsened 
since he was granted service connection for such disability 
in June 2005.  Specifically, the Veteran states that his wife 
has told him that his hearing has deteriorated, he has to 
turn the television up louder to hear it, and it is hard for 
him to hear people over the phone.  See August 2007 
substantive appeal (VA Form 9).  The Veteran claims that, 
despite the results of two VA audiological examinations 
conducted during the course of his appeal, his hearing has 
not improved.  See November 2006 statement in support of 
claim.  

Specific due process requirements must be followed in most 
cases involving a disability rating reduction.  Under 38 
C.F.R. § 3.105(e), the AOJ must issue a rating decision 
proposing the reduction and setting forth all material facts 
and reasons, notify the beneficiary of the contemplated 
action and furnish detailed reasons therefore, and allow 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  Such due process requirements only apply where the 
rating reduction would reduce or discontinue compensation 
payments that were being made at that time.  If a reduction 
of benefits is found to be warranted upon consideration of 
any additional evidence submitted after notification of the 
proposed reduction, a final rating decision will be issued, 
and compensation will be reduced effective the last day of 
the month in which a 60-day period from the date of notice of 
the final action expires.
 
Here, the reduction of the rating for the Veteran's hearing 
disability from 20 percent to noncompensable effectively 
reduced the amount of his compensation payments.  As such, 
the due process requirements under 38 C.F.R. § 3.105(e) 
apply.  The Board finds that such requirements have been met, 
as the Veteran was issued a rating decision in October 2006 
which proposed the rating reduction, set forth the reasons 
and bases therefore, and offered the Veteran the opportunity 
to submit evidence and have a hearing on such issue.  After 
at least 60 days had passed, a final rating decision was 
issued on March 14, 2007, reducing the rating as of June 1, 
2007, more than 60 days after notice of the final action was 
issued.  As the requirements of 3.105(e) have been met, the 
Board will now turn to the issue of whether the evidence of 
record establishes that the rating reduction was warranted.

As noted above, the Veteran was initially granted service 
connection for his hearing disability in June 2005 and was 
assigned a rating of 20 percent.  Such decision was based on 
the application of VA regulations to audiometric testing 
conducted in May 2005.  The Veteran requested an increased 
rating in June 2006, which ultimately led to the March 2007 
rating decision that is the subject of this appeal.  Such 
decision reduced the rating for the Veteran's hearing 
disability to noncompensable, effective June 1, 2007, based 
on the results of a September 2006 VA audiological 
examination.  The Veteran has not submitted any additional 
audiograms in rebuttal.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as in the present case, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  In determining the present level of 
disability for an increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-10 (2007).  Staged ratings 
are appropriate when the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibits symptoms that would warrant 
different ratings during the course of the appeal.  Id. at 
510.  

VA criteria for the evaluation of hearing loss provide for 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of puretone audiometry tests.  See 
38 C.F.R. §§ 4.85 through 4.87.  Therefore, an examination to 
diagnose hearing impairment for VA purposes must be conducted 
by a state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations shall be conducted without the 
use of hearing aids.  38 C.F.R. § 4.85(a).

Disability ratings for hearing impairment are assigned 
through a structured formula, i.e., a mechanical application 
of the rating schedule to numeric designations that are 
assigned after audiometric evaluations have been rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  First, 
a Roman numeral designation of I through XI is assigned for 
the level of hearing impairment in each ear.  Table VI is 
used to determine a Roman numeral designation based on a 
combination of the speech discrimination percentage and the 
average puretone threshold, or the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  After a Roman numeral designation has been assigned 
for each ear, Table VII is used to determine the compensation 
rate by combining such designations for hearing impairment in 
both ears.  38 C.F.R. § 4.85.  

In certain circumstances, the Roman numeral designation for 
hearing impairment may be determined based only on the 
puretone threshold average, using Table VIA.  Specifically, 
Table VIA will be used if the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc.  38 C.F.R. § 4.85(c).  Additionally, Table VIA 
may be used where the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, or where the puretone threshold at 1000 
Hertz is 30 decibels or less and the puretone threshold at 
2000 Hertz is 70 decibels or more.  Id.; 38 C.F.R. § 4.86.  
In cases where such an exceptional pattern of hearing 
impairment is shown, a Roman numeral designation for hearing 
impairment may be ascertained using either Table VI or Table 
VIA, whichever results in the higher numeral.

Any reasonable doubt as to the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

In the present case, at the time of the September 2006 VA 
audiological examination, the Veteran's right ear puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz were 40, 70, 
80, and 85 decibels, respectively, for an average of 68.75 
decibels, and his speech discrimination score was 96 percent.  
The Veteran's left ear puretone thresholds were 35, 70, 75, 
and 75 decibels, for an average of 63.75 decibels, and his 
speech discrimination score was 100 percent.

As the Veteran's hearing test results for both ears include 
speech discrimination scores and do not reflect an 
exceptional pattern of hearing impairment, Table VI must be 
applied.  Applying Table VI, the Veteran's puretone threshold 
average of 68.75 decibels and speech discrimination score of 
96 percent result in a Level II designation of hearing 
impairment for the right ear.  For the left ear, his puretone 
threshold average of 63.75 decibels and speech discrimination 
score of 100 percent result in a Level II designation of 
hearing impairment.  When combined under Table VII, the Level 
II designation of the right ear and the Level II designation 
of the left ear result in a noncompensable disability rating.

The Board notes that the Veteran's claims file includes VA 
treatment records dated from July 2000 through January 2008.  
A January 2006 treatment record indicates that audiometric 
testing showed mild sloping to severe sensorineural hearing 
loss bilaterally, with speech discrimination scores of 72 in 
the right ear and 80 in the left ear.  However, because the 
puretone threshold data is not specified, such report is 
inadequate for rating purposes.  See, generally, 38 C.F.R. § 
4.85 (hearing disability may be rated in certain 
circumstances in the absence of speech discrimination scores, 
but puretone threshold data is required).

The Board has considered the Veteran's statements regarding 
his hearing loss, as summarized above.  The Veteran is 
competent to report symptoms of his disability, such as 
increased hearing difficulties, because this requires only 
personal knowledge, in that it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
However, he is not competent, as a lay witness, to offer 
opinions on medical diagnosis because such determination 
requires specialized knowledge, training, or experience.  See 
Jones v. West, 12 Vet. App. 460, 465 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
Board finds that the medical evidence of record, which 
directly address the criteria concerning the Veteran's 
hearing disability, is more probative than his subjective 
reports of an increased disability.

Accordingly, the Board finds that the March 2007 rating 
decision properly reduced the Veteran's rating for his 
hearing disability to a noncompensable level based on the 
results of audiometry tests conducted at the September 2006 
VA examination.  

The Board observes that in terms of a restoration claim, if 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to 
determination of this issue, the benefit of the doubt in 
resolving the issue is to be given to the veteran.  See 38 
U.S.C.A. § 5107(a); Brown v. Brown, 5 Vet. App. 413, 421 
(1993).  In other words, the reduction in the appellant's 
disability rating would have to have been supported by a 
preponderance of the evidence.  The Board is required to 
ascertain in any rating reduction case, based upon review of 
the entire record, whether the evidence reflects an actual 
change in the disability, whether the examination reports 
reflecting such change are based upon thorough examination, 
and whether any improvement actually reflects improvement in 
the appellant's ability to function under the ordinary 
conditions of life and work.  Brown, 5 Vet. App. at 420.

In this case, the medical evidence shows the appellant's 20 
percent disability rating for his bilateral hearing loss was 
in effect less than 5 years; the provisions of 38 C.F.R. § 
3.344(a), which sets forth certain regulatory requirements 
which must be complied with before evaluations which have 
been in effect for five or more years may be reduced, is not 
for application.  See 38 C.F.R. § 3.344(c).

Having determined that the AOJ's reduction of the Veteran's 
disability rating was proper, the Board will now turn to the 
issue of whether the evidence of record warrants an increased 
rating for such disability.

As noted above, the Veteran was provided with a second VA 
audiological examination for the purpose of adjudicating his 
increased rating claim in May 2008.  At that time, the 
Veteran's right ear puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz were 35, 65, 75, and 85 decibels, 
respectively, for an average of 65 decibels, and his speech 
discrimination score was 92 percent.  His left ear puretone 
thresholds were 35, 65, 70, and 75 decibels, for an average 
of 61.25 decibels, and his speech discrimination score was 94 
percent.

As the Veteran has submitted no additional audiograms, the 
May 2008 VA examination is the only adequate medical evidence 
of record concerning the period since the March 2007 rating 
decision that is the subject of this appeal.  Applying Table 
VI, the Veteran's puretone threshold average of 65 decibels 
and speech discrimination score of 92 percent result in a 
Level II designation of hearing impairment for the right ear.  
For the left ear, his puretone threshold average of 61.25 
decibels and speech discrimination score of 94 percent result 
in a Level II designation of hearing impairment.  When 
combined under Table VII, the Level II designation of the 
right ear and the Level II designation of the left ear result 
in a noncompensable rating.

Accordingly, based on the totality of the evidence, the Board 
concludes that the Veteran's hearing disability does not 
warrant a compensable rating.  As such, his claim for an 
increased rating must be denied.

In making this decision, the Board has considered the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  After a thorough review of the record, 
including lay and medical evidence, the Board finds no basis 
upon which to assign a compensable rating for the Veteran's 
hearing disability under any alternate code. 

Additionally, the Board has considered whether stated ratings 
are appropriate.  See Hart, 21 Vet. at 509-10.  However, the 
Board finds that the symptomatology of the Veteran's hearing 
disability has been stable throughout the period of this 
appeal.  Therefore, staged ratings are not warranted. 

Finally, the Board has considered whether this case should be 
referred to appropriate officials for extra-schedular 
consideration.  An extra-schedular disability rating is 
warranted if the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that application of the regular schedular 
standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  
Generally, the degrees of disability specified in VA's rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability are inadequate.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Here, the Veteran's symptoms consist of an inability to hear, 
especially during conversations or with background noise, 
requiring the use of hearing aids.  See, e.g., September 2006 
and May 2008 VA examinations.  There is no indication that 
his hearing disability has resulted in any hospitalization.  
The Board notes that the Veteran reported to a VA examiner in 
March 2005, in connection with his service connection claim, 
that he frequently had to read lips, which was difficult in 
his job as manager of a credit union.   However, he did not 
report any time time lost from work due to his hearing 
disability.  Moreover, a November 2006 VA treatment record 
reflects that, although the Veteran has hearing difficulties, 
he is able to compensate quite well by looking at the 
speaker's face while listening, even without his hearing 
aids.  The VA provider indicated that the Veteran appeared to 
hear conversational speaking without apparent difficulty and 
did not ask to have anything repeated.  Taking all of the 
evidence into consideration, although it is clear that the 
Veteran has some hearing impairment, the Board finds that 
such impairment is contemplated by the rating schedule.  
Therefore, the evidence of record does not demonstrate that 
the Veteran's hearing disability presents such an exceptional 
or unusual disability picture as to require consideration of 
an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1).  
See Thun v. Peake, 22 Vet. App. 111, 118 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  









	(CONTINUED ON NEXT PAGE)





The Board has considered the applicability of the benefit of 
the doubt doctrine to the instant appeal and concludes that 
such doctrine is not applicable because the preponderance of 
the evidence is against the Veteran's claim.  38 C.F.R. 
§ 4.3.  As such, the claim must be denied.


ORDER

The rating reduction for a hearing disability from 20 percent 
to noncompensable, effective June 1, 2007, was proper, and 
the appeal is denied.

A compensable rating for a hearing disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


